Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng (US 20170104061).

Regarding claim 1. Peng discloses A device comprising:
a channel layer 102a/102b (Fig 27D) disposed over a substrate 100, 
wherein the channel layer has a first horizontal segment (topmost 102b), a second horizontal segment (the second 102b), and a vertical segment (topmost 102b) that extends between and connects the first horizontal segment and the second horizontal segment (Fig 27D), and wherein:
the first horizontal segment and the second horizontal segment extend along a first direction (Fig 27D: X-direction which is horizontal direction) and the vertical segment extends along a second direction (Fig 27D: Y-direction which is vertical direction) different than the first direction (Fig 27D), and
the vertical segment has a width along the first direction (see Fig 19 for detail dimension, [0054]: W2 = 1 nm) and a thickness along the second direction (see Fig 19 for detail dimension, Fig 19, [0019]: 5 nm), wherein the thickness is greater than the width (1 nm vs 5 nm);
a first source/drain feature 930 (see Fig 10 for overall device view: right outer side of 828) and a second source/drain feature 930 (Fig 10: left inner side of 828) disposed over the substrate, wherein the channel layer extends between the first source/drain feature and the second source/drain feature along a third direction (Fig 10: the direction between left 828 and right 828 across 310), wherein the third direction is different than the first direction and the second direction (Fig 10); and
a metal gate 2470 [0062] disposed between the first source/drain feature and the second source/drain feature, wherein the metal gate wraps the channel layer (see Fig 10 and Fig 24B for the gate).

Regarding claim 2. Peng discloses The device of claim 1, wherein the first horizontal segment and the vertical segment form a first T-channel (Fig 27D) and the second horizontal segment forms a portion of a second T-channel channel (Fig 27D), where the first T-channel is disposed over the second T-channel (Fig 27D).

Regarding claim 3. Peng discloses The device of claim 2, wherein the vertical segment is a first vertical segment (Fig 27D: topmost 102a) and the channel layer further includes a second vertical segment (Fig 27D: fourth 102a) that extends between and connects the second horizontal segment to the substrate (Fig 27D), the second vertical segment extends along the second direction, and the second vertical segment forms a portion of the second T-channel (Fig 27D).

Regarding claim 7. Peng discloses The device of claim 1, wherein:
the first horizontal segment, the second horizontal segment, and the vertical segment form an H-shaped channel (Fig 27D: H-shape in view of 90 degree rotation); and
the vertical segment is a first vertical segment (Fig 27D: topmost 102a) and the channel layer further includes a second vertical segment (Fig 27D: fourth 102a) that extends between and connects the second horizontal segment to the substrate (Fig 27D), and the second vertical segment extends along the second direction (Fig 27D).

Regarding claim 10. Peng discloses The device of claim 1, wherein:
the vertical segment is a first vertical segment (Fig 27D: topmost 102a);
the channel layer further includes a third horizontal segment (Fig 27D: the fourth 102b) and a second vertical segment (Fig 23: third 102a), wherein the second vertical segment extends between and connects the second horizontal segment and the third horizontal segment (Fig 27D); and
the first horizontal segment, the second horizontal segment, the third horizontal segment, the first vertical segment, and the second vertical segment form an E-shaped channel (Fig 27D).

Regarding claim 11. Peng discloses The device of claim 10, wherein the channel layer further includes a third vertical segment (Fig 27D: the fourth 102a) that extends between and connects the third horizontal segment to the substrate (Fig 27D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 20170104061).

Regarding claim 4. Peng discloses The device of claim 1, wherein the first horizontal segment, the second horizontal segment, and the vertical segment form an H-shaped channel (Fig 27D).
But the embodiment shown in Fig 27D does not disclose that suspended above and separated from the substrate.
However, the embodiment shown in Fig 31F discloses that suspended above and separated from the substrate.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment shown in Fig 27D to have the embodiment shown in Fig 31F for the purpose of providing enhanced carrier mobility with reduced parasitic characteristics between channel and substrate.

Regarding claim 5. Peng discloses The device of claim 4, wherein the channel layer is a first channel layer (Fig 31F: topmost 102b/topmost 102a) and the device further includes a second channel layer (Fig 31F: third 102b/third 102a/fourth 102b with the etched facet) disposed vertically between the H-shaped channel and the substrate (Fig 31F), wherein the second channel layer includes a third horizontal segment (Fig 31F: fourth 102b) that is suspended above and separated from the substrate (Fig 31F).

Regarding claim 6. Peng discloses The device of claim 5, wherein the third horizontal segment is different than the first horizontal segment and the second horizontal segment (Fig 31F: due the etched facet).

Regarding claim 8. Peng discloses The device of claim 7, wherein the channel layer is a first channel layer (Fig 27D: top channel layer) and the device further includes a second channel layer (Fig 27D: bottom channel layer) disposed, wherein the H-shaped channel is disposed vertically between the second channel layer and the substrate (Fig 27D), and further wherein the second channel layer includes a third horizontal segment (Fig 27D: fourth 102b).
But the embodiment shown in Fig 27D does not disclose that suspended above and separated from the substrate.
However, the embodiment shown in Fig 31F discloses that suspended above and separated from the substrate.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment shown in Fig 27D to have the embodiment shown in Fig 31F for the purpose of providing enhanced carrier mobility with reduced parasitic characteristics between channel and substrate.

Regarding claim 9. Peng discloses The device of claim 8, wherein the third horizontal segment is different than the first horizontal segment and the second horizontal segment (Fig 31F: due the etched facet).

Regarding claim 12. Peng discloses A device comprising:
a channel 102a/102b disposed over a substrate 100 (Fig 27D), wherein the channel includes a first nanosheet 102b (the topmost 102b), a second nanosheet 102b (the second 102b), and a nanosheet connecting portion 102a (topmost 102a) that connects the first nanosheet and the second nanosheet (Fig 27D; Peng discloses nanowire based channel instead of nanosheet. However, the terms “nanowire” and “nanosheet” are generally used interchangeably in the applicant’ field of endeavor; see [0031] of Smith (US 20190057867). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that simple substitute of Peng’s nanowire to the claimed nanosheet for the purpose of providing enhanced device integration with enhanced carrier mobility), wherein:
a distance (the vertical thickness of 102a, which is 5 nm [0019]) is between the first nanosheet and the second nanosheet along a first direction that is substantially perpendicular to the substrate,
the nanosheet connecting portion has a thickness (the horizontal width of 102b, which is [0054]: W2 = 1 nm) along a second direction (Fig 27D: horizontal direction) that is substantially parallel with the substrate (Fig 27D), and
the thickness is less than the distance (1 nm vs 5 nm);
a first source/drain feature 930 (see Fig 10 for overall device view: right outer side of 828) and a second source/drain feature 930 (Fig 10: left inner side of 828) disposed over the substrate, wherein the first nanosheet and the second nanosheet extend from the first source/drain feature and the second source/drain feature along a third direction (Fig 10: the direction between left 828 and right 828 across 310), wherein the third direction is different than the first direction and the second direction (Fig 10); and
a metal gate 2470 [0062] disposed between the first source/drain feature and the second source/drain feature, wherein the metal gate wraps the channel (see Fig 10 and Fig 24B for the gate).

Regarding claim 13. Peng discloses The device of claim 12, wherein the channel is connected to the substrate (Fig 27D).

Regarding claim 14. Peng discloses The device of claim 12. But the embodiment shown in Fig 27D does not disclose wherein the channel is not connected to the substrate.
However, the embodiment shown in Fig 31F discloses that suspended above and separated from the substrate.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment shown in Fig 27D to have the embodiment shown in Fig 31F for the purpose of providing enhanced carrier mobility with reduced parasitic characteristics between channel and substrate.

Regarding claim 15. Peng discloses The device of claim 12, wherein the nanosheet connecting portion connects a first center of the first nanosheet with a second center of the second nanosheet (Fig 27D; see also Fig 20 for center view).

Regarding claim 16. Peng discloses The device of claim 12, wherein the nanosheet connecting portion connects a first edge (the right edge) of the first nanosheet with a second edge (the right edge) of the second nanosheet (Fig 27D).

Regarding claim 17. Peng discloses The device of claim 12, wherein the channel further includes a third nanosheet (the fourth 102b) that is not connected to the first nanosheet and the second nanosheet (Fig 27D: because of intermediate layers).

Regarding claim 18. Peng discloses The device of claim 12, wherein the nanosheet connecting portion extends from the first source/drain feature to the second source/drain feature along the third direction (Fig 10).

Allowable Subject Matter
Claims 19-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 19. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a semiconductor line that extends from a first one of the first semiconductor layers through one of the second semiconductor layers to a second one of the first semiconductor layers; selectively removing the portion of the one of the second semiconductor layers, such that the first one of the first semiconductor layers is separated from the second one of the first semiconductor layers by a distance along a first direction and the semiconductor line extends between and connects the first one of the first semiconductor layers to the second one of the first semiconductor layers along the first direction; and trimming the semiconductor line to reduce the first width to a second width, the first width and the second width are along a second direction different than the first direction, the first width is greater than the distance, and the second width is less than the distance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826